Citation Nr: 0938245	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for urethral stricture 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The Veteran served on active duty from June 1988 to 
June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that rating decision, in 
pertinent part, the RO denied service connection for urethral 
stricture disease, and the Veteran's disagreement with that 
decision led to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Review of the record shows that in March 2006, prior to the 
transfer of the appeal to the Board by the RO, the Veteran 
requested a Board videoconference hearing from the RO in 
Pittsburgh, Pennsylvania.  In September 2009, prior to a 
decision on the appeal by the Board, the Veteran's 
representative notified the Board of the Veteran's change of 
address and restated the Veteran's request for a 
videoconference hearing.  The Board will honor the Veteran's 
hearing request.

Accordingly, the case is REMANDED for the following action:

The RO is to schedule the Veteran for a 
videoconference Board hearing from the RO 
in Pittsburgh, Pennsylvania.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETEIR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


